        Case 2:19-cr-00027-DLC Document 54 Filed 03/19/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                               CR 19–27–BU–DLC

                      Plaintiff,

        vs.                                                     ORDER

 DUANE ANDREW JONES,

                      Defendant.


      The Court has received an advanced copy of the competency report and

status update from Jones’ treating psychiatrist. The Court recognizes that this

report is not yet finalized. Nevertheless, given the immediacy of the upcoming

hearing on this matter, the Court would like all parties to be aware of this report in

advance. Accordingly,

      IT IS ORDERED that the unofficial competency and status shall be filed

under Seal.

      DATED this 19th day of March, 2021.
